Title: To James Madison from Edmund Randolph, 27 September 1782
From: Randolph, Edmund
To: Madison, James


My dear sir
Pettus’s near Richmond, Sepr. 27. 1782.
Your favor by a private hand, and mentioned in that of the 17th. instant, is still journeying.
My business, which urges so closely from the approach of the general court, has prevented me from going to Richmond throughout this week. In order, however, to procure some information respecting the communication, which I had with Mr. Ambler on sunday as to the forwarding supplies, I sent a messenger requesting an answer, but he could not be found. I know not any stimulus, which I can administer to his zeal and anxiety for your relief, and therefore am less solicitous about the answer. I shall draw fifty pounds (Penna. currency) in warrants, as soon as I am called upon to pay Cohen’s draught: but I will not touch a penny of specie, nor will I fail to remit to you whenever a dividend can be had. I have sounded Ross’s partner and find, as I informed you last week, that his credit cannot be made instrumental to the accommodation of the delegates. My attempt to inlist Mr. Clarke might succeed, if he was not disinclined to accept a further credit on the country, or I could be certain of furnishing him Tobacco by the time, which he would stipulate.
I am afraid, that the superior dignity, attributed to the warrants of the civil list in the act of appropriation will produce discontent and severe strictures. The militia represent the hardship of their service in the field, the pain of separation from their families, the expenditures of money for their comfort, and infer from thence their equal title to payment. It is said, that a spirited remonstrance will appear at the next session. This, united with the other legislative evolutions will demand a veil, not to be found in the cypher of the delegation, and costing too high a price in the use of Lovell’s. I shall therefore send you a fresh sheet, not very elaborate indeed, but correspondent to our epistolary wants. Individuals will perhaps make a capital figure in my parliamentary register, and their names will be too sacred for a cypher accessible to more than two.
If our intelligence from the southward be not false and malignant, the expectation of Colo. Laurens at Paris must for ever be cut off. He is reported to have fallen in a paltry skirmish. This loss is believed and lamented. Some indeed suppose, that the garrison of Charlestown sallied out, while others conjecture, that the Colo. whose office it was to hang on the rear of the enemy was deluded with an opinion that they were embarking, and subject to annoyance. But of this there is nothing authentic.
I suggested the expedient of a pointed representation of your distress in my letter of last week. I have revolved and still approve the course.
Adieu my dear Madison.
